Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	Prior rejection of Claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant amendments.
Claim Rejections - 35 USC § 101
3.	Prior rejections of claim 1-8 and 21 under 35 U.S.C. 101 are withdrawn in view of applicant’s amendments.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 4, 21, 5, 8-9, 11, 22, 15, 16-20, 23-24, 26-27, 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20130152085 by D’Amore et. al. (hereafter D’Amore).

Claim 1 :
D’Amore discloses “a file server virtual machine of a virtualized file server configured to manage storage of a plurality of storage items,”[ a file server virtual machine (fig. 3 322) of a 
“wherein the file server virtual machine comprises a file system configured to receive an access request directed to a storage item of the plurality of storage items and associated with a user,”[ wherein the file server virtual machine (fig. 3 322) comprises a file system (fig. 3 113; 0021 file system of the virtual desktop) configured to receive an access request (0059, requests to write; 0063, requesting a deletion) directed to a storage item(fig. 3 313, 308, 321) of the plurality of storage items (fig. 311/308) and associated (fig. 3) with a user (fig. 3 320,user;  fig. 3 316 user 1, fig. 3 317 user 2)] 
“wherein the file system is further configured to retrieve an access control list having permissions information associated with the storage item,” [wherein the file system is further configured to retrieve an access control list (0063, access control list of that file) having permissions information associated with the storage item (0063, each of the files may have assigned an identifier of one or more users being allowed to access that file)]
“wherein the file system is configured to cache a permissions profile for the user including all permissions pertaining to the user for the storage item,”[ wherein the file system is configured to cache a permissions profile for the user (fig. 3 316/317, UPS) including all permissions pertaining to the user (fig. 3 316, user 1; fig. 3 user 2) for the storage item (fig. 3 316, file 1; fig. 3 317, file 1)]
“wherein the file system is further configured to determine whether the access request is permissible based on the cached permissions profile.”[ wherein the file system (fig. 1 113) is further configured to (fig. 3) determine  whether the access request is permissible (0067, the file 
Claim 4 :
D’Amore discloses “The system of claim 1, wherein the access request is a first access request, wherein the file system is further configured to receive a second access request directed to the storage item of the plurality of storage items and associated with the user.”[ wherein the access request is a first access request (0059, receives a requests to write a specific file), wherein the file system is further configured to receive a second access request (0060, requested second time, by the same user) directed to the storage item (fig. 3 file) of the plurality of storage items (fig. 3 308/311) and associated (fig. 3) with the user (fig. 3 320 user, fig. 3 316, user 1, fig. 3 317 user 2)]  
Claim 21 :
D’Amore discloses “The system of claim 4, wherein the file system is configured to determine whether the second access request is permissible based on the cached permissions profile.”[ wherein the file system (fig. 3 113) is configured to determine whether the second access request is permissible (0060, when the specified file is requested a second time) based on (0060, a second pointer is created which points to the existing first file in the user-private storage of the user) the cached permissions profile (0060, the user-private storage of the user)]  
Claim 5 :
D’Amore discloses “The system of claim 4, wherein the first access request is a different access type than the second access request.”  [wherein the first access request (0059, receives a requests to write a specific file)is a different access type (0059, write a spcfic file in the shared storage 
Claim 8 :
D’Amore discloses “The system of claim 1, wherein the file system is further configured to retrieve the access control list from a metadata database configured to store metadata associated with the plurality of storage items.”  [wherein the file system is further configured to retrieve the access control list (0063, access control list of that file) from a metadata database (0060, metdata repository) configured to store metadata associated with the plurality of storage items (0060, access control list and the reference count are then stored in the metadata repository)]
Claim 9 :
D’Amore discloses 
“receiving, at a file system of a file server virtual machine, an access request associated with a user and directed to a storage item of a plurality of storage items managed by a virtualized file server;” [receiving, at a file system (fig. 113) of a file server virtual machine (fig. 322), an access request (0059, requests to write; 0063, requesting a deletion) associated (fig. 3) with a user (fig. 3 320 user; fig. 3 316 user 1, fig. 3 317 user 2)and directed to a storage item(fig. 3 313, 308, 321)  of a plurality of storage items(fig. 311/308)  managed by a virtualized file server(fig. 3 120)]
“retrieving an access control list having permissions information associated with the storage item;” [retrieving an access control list (0063, access control list of that file) having permissions information associated with the storage item(0063, each of the files may have assigned an identifier of one or more users being allowed to access that file)]

“determining whether the access request is permissible based on the cached permissions profile.”  [determining whether the access request is permissible (0067, the file 313 may have assigned an access list comprising user-IDs of users assigned to the UPS 316 and 317) based on the cached permissions profile(fig. 3 316 ups; fig. 3 317 ups)]


Claim 11 :
D’Amore discloses “The method of claim 9, wherein the access request is a first access request, wherein the method further comprises: receiving a second access request directed to the storage item of the plurality of storage items and associated with the user.“ [ wherein the access request is a first access request (0059, receives a requests to write a specific file), wherein the method further comprises receiving a second access request (0060, requested second time, by the same user) directed to the storage item (fig. 3 file) of the plurality of storage items (fig. 3 308/311) and associated (fig. 3) with the user (fig. 3 320 user, fig. 3 316, user 1, fig. 3 317 user 2)]  
Claim 22 :
D’Amore discloses “The method of claim 11, further comprising: in response to receiving the second access request, determining whether the second access request is permissible based on the cached permissions profile.”  [ in response to receiving the second access request(0060, when the specified file is requested a second time), determining whether the second access request is 

Claim 15 :
D’Amore discloses 
“receiving, at a distributed data coordinator of a file server virtual machine, a request to create an access control list entry in a metadata database for a new storage item in a directory managed by a virtualized file server, wherein the access control list comprises permissions information associated with the new storage item;” [receiving, at a distributed data coordinator (fig. 3 105)of a file server virtual machine(fig. 3 322), a request to create an access control list entry in a metadata database (0062, the access control list ..are then stored in the metadata repository 111)for a new storage item (fig. 2 207, storing the specified file) in a directory (fig. 3 113) managed by a virtualized file server (fig. 3 120), wherein the access control list(0063, User ID…from the access control list of that file) comprises permissions information associated with the new storage item(0063, each of the files may have assigned an identifier of one or more users being allowed to access that file)]
“retrieving a parent directory access control list associated with the directory; and” [retrieving a parent directory access control list (fig. 3 316, 317, ups) associated with the directory (fig. 3 113)]
“in response to a determination that the access control list matches the parent directory access control list, inserting a pointer to the parent directory access control list for the access control list entry for the new storage item.”  [in response to a determination that the access 

Claim 16 :
D’Amore discloses “The method of claim 15, further comprising, in response to a determination that the access control list is different than the parent directory access control list, including the access control list in the access control list entry for the new storage item.”  [in response to a determination that the access control list (0063, User ID…from the access control list of that file) is different than the parent directory access control list(0065, UPS may be assigned to user), including the access control list in the access control list entry (0062, adds the user ID to the access control list) for the new storage item (0062, second file identifier is not identical; in otherwords the file is new)]
Claim 17 :
D’Amore discloses “The method of claim 15, further comprising comparing the access control list to the parent directory access control list.”[ further comprising comparing (0067, file 313, may have assigned an access list comprising the user-IDs of users assigned to the UPS 316 and 317) the access control list (0067, file 313 may have assigned an access list comprising the user IDs of users) to the parent directory access control list (0067, UPS 316 and 317)]  
Claim 18 :
D’Amore discloses “The method of claim 15, further comprising, in response to receiving a request for permissions information for the directory including the new file, following the pointer 
Claim 19 :
D’Amore discloses “The method of claim 18, further comprising, in response to receiving the request for permissions information for the directory: caching the parent directory access control list.”  [in response to receiving the request for permissions information for the directory(0065, each of the files have assigned an identifier of one or more users being allowed to access the file): caching (fig. 3 311) the parent directory access control list (fig. 3 316/317)]
Claim 20 :
D’Amore discloses “The method of claim 15, wherein the new storage item is a file or a folder.”  [wherein the new storage item (0066, request to write a file) is a file (0066, file) or a folder (0066, path) ]
Claim 23 :
D’Amore discloses “The method of claim 19, further comprising: in response to caching the parent directory access control list, using the cached parent directly access control list to evaluate the permissions information associated with the new storage item.”  [in response to caching the parent directory access control list (fig. 3 316/317), using the cached parent directly access 
Claim 24 :
D’Amore discloses 
“receiving, at a file system of a file server virtual machine, an access request associated with a user and directed to a storage item of a plurality of storage items managed by a virtualized file server;” [receiving, at a file system (fig. 113) of a file server virtual machine (fig. 322), an access request (0059, requests to write; 0063, requesting a deletion) associated (fig. 3) with a user (fig. 3 320 user; fig. 3 316 user 1, fig. 3 317 user 2)and directed to a storage item(fig. 3 313, 308, 321)  of a plurality of storage items(fig. 311/308)  managed by a virtualized file server(fig. 3 120)]
“retrieving an access control list having permissions information associated with the storage item;” [retrieving an access control list (0063, access control list of that file) having permissions information associated with the storage item(0063, each of the files may have assigned an identifier of one or more users being allowed to access that file)]
“caching a permissions profile for the user including all permissions pertaining to the user for the storage item; and” [caching a permissions profile for the user(fig. 3 316/317, UPS) including all permissions pertaining to the user(fig. 3 316, user 1; fig. 3 user 2)  for the storage item(fig. 3 316, file 1; fig. 3 317, file 1)]
“determining whether the access request is permissible based on the cached permissions profile.”  [determining whether the access request is permissible (0067, the file 313 may have 

Claim 26 :
D’Amore discloses “The non-transitory computer readable medium of claim 24, wherein the access request is a first access request, the actions further comprising: receiving a second access request directed to the storage item of the plurality of storage items and associated with the user.” [ wherein the access request is a first access request (0059, receives a requests to write a specific file), the actions further comprising: receiving a second access request (0060, requested second time, by the same user) directed to the storage item (fig. 3 file) of the plurality of storage items (fig. 3 308/311) and associated (fig. 3) with the user (fig. 3 320 user, fig. 3 316, user 1, fig. 3 317 user 2)]  

Claim 27 :
D’Amore discloses “The non-transitory computer readable medium of claim 26, the actions further comprising: in response to receiving the second access request, determining whether the second access request is permissible based on the cached permissions profile. “  [ in response to receiving the second access request(0060, when the specified file is requested a second time), determining whether the second access request is permissible(0060, when the specified file is requested a second time)  based on(0060, a second pointer is created which points to the existing first file in the user-private storage of the user)  the cached permissions profile (0060, the user-private storage of the user)]

Claim 31:
D’Amore discloses “The system of claim 1, wherein the permissions profile for the user comprises all permissions pertaining to the user for the storage item” [wherein the permissions profile (fig. 3, 316) for the user (fig. 3 user 1) comprises all permissions pertaining to the user (0056, file pointers pointing to files accessible by said user) for the storage item (0056, files)]
Claim 32:
D’Amore discloses “The method of claim 9, wherein the permissions profile for the user comprises all permissions pertaining to the user for the storage item” [wherein the permissions profile (fig. 3, 316) for the user (fig. 3 user 1) comprises all permissions pertaining to the user (0056, file pointers pointing to files accessible by said user) for the storage item (0056, files)]
Claim 33:
D’Amore discloses “The non-transitory computer readable medium of claim 24, wherein the permissions profile for the user comprises all permissions pertaining to the user for the storage item” [wherein the permissions profile (fig. 3, 316) for the user (fig. 3 user 1) comprises all permissions pertaining to the user (0056, file pointers pointing to files accessible by said user) for the storage item (0056, files)]


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

7.	Claims 2, 3, 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130152085 by D’Amore et. al. (hereafter D’Amore) further in view of U.S. Patent Application Publication 20090006801 by Shultz et. al. (hereafter Shultz).

Claim 2 :
D’Amore discloses “wherein the file server virtual machine is configured to cache the permissions profile”[ wherein the file server virtual machine (fig. 3 322)is configured to cache (fig. 3 311) the permissions profile (fig. 3 316/317)]
D’Amore does not explicitly disclose “as bitmask.”
On the other hand, Shultz discloses “as bitmask”[ wherein the file server virtual machine (0022, virtual machines)is configured to cache (0022, cache memory contains data accessed from storage or swap memory and associated metadata) the permissions profile (0022, metadata) as bitmask (0022, type (binary) of data in the file)]  
Both D’Amore and Shultz are directed towards virtual machine environments.  They are within applicant’s field of endeavor.  D’Amore provides for providing shared data via user private storage designations in a virtual machine environment.  Shultz provides for virtual machine environments and resolves scenarios where there is insufficient cache memory or working memory to store data needed by the virtual machine.  D’Amore provides more resources to the virtual machine by sharing similar data between users.  Shultz provides more resources by identifying the least recently used memory data in cache memory to swap memory of the virtual 
Claim 3 :
D’Amore does not explicitly disclose “wherein the bitmask is a four kilobyte bitmask.”
 	On the other hand, Shultz discloses “wherein the bitmask is a four kilobyte bitmask”[ wherein the bitmask(0022, type (binary) of data in the file) is a four kilobyte bitmask (0022, identifies the least recently used memory data (as four kilobyte pages))]  
Both D’Amore and Shultz are directed towards virtual machine environments.  They are within applicant’s field of endeavor.  D’Amore provides for providing shared data via user private storage designations in a virtual machine environment.  Shultz provides for virtual machine environments and resolves scenarios where there is insufficient cache memory or working memory to store data needed by the virtual machine.  D’Amore provides more resources to the virtual machine by sharing similar data between users.  Shultz provides more resources by identifying the least recently used memory data in cache memory to swap memory of the virtual machines.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have provided the application of Shultz to the disclosure of D’Amore for the purpose of freeing up cache memory and working memory of the virtual machine to enable the more important resources to be executed, see 0022 Shultz.

Claim 10 :

D’Amore does not explicitly disclose “forming a bitmask.”
On the other hand, Shultz discloses “forming a bitmask”[ forming a bitmask(0022, type (binary) of data in the file) to cache(0022, cache memory contains data accessed from storage or swap memory and associated metadata) as the permissions profile (0022, metadata)]  
Both D’Amore and Shultz are directed towards virtual machine environments.  They are within applicant’s field of endeavor.  D’Amore provides for providing shared data via user private storage designations in a virtual machine environment.  Shultz provides for virtual machine environments and resolves scenarios where there is insufficient cache memory or working memory to store data needed by the virtual machine.  D’Amore provides more resources to the virtual machine by sharing similar data between users.  Shultz provides more resources by identifying the least recently used memory data in cache memory to swap memory of the virtual machines.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have provided the application of Shultz to the disclosure of D’Amore for the purpose of freeing up cache memory and working memory of the virtual machine to enable the more important resources to be executed, see 0022 Shultz.


Claim 25 :
D’Amore discloses “cache as the permissions profile”[ cache (fig. 3 311) as the permissions profile (fig. 3 316/317)]
D’Amore does not explicitly disclose “forming a bitmask.”

Both D’Amore and Shultz are directed towards virtual machine environments.  They are within applicant’s field of endeavor.  D’Amore provides for providing shared data via user private storage designations in a virtual machine environment.  Shultz provides for virtual machine environments and resolves scenarios where there is insufficient cache memory or working memory to store data needed by the virtual machine.  D’Amore provides more resources to the virtual machine by sharing similar data between users.  Shultz provides more resources by identifying the least recently used memory data in cache memory to swap memory of the virtual machines.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have provided the application of Shultz to the disclosure of D’Amore for the purpose of freeing up cache memory and working memory of the virtual machine to enable the more important resources to be executed, see 0022 Shultz.

8.	Claims 6-7, 12-14, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130152085 by D’Amore et. al. (hereafter D’Amore) further in view of U.S. Patent Application Publication 20110078318 by Desai et. al. (hereafter Desai).
Claim 6 :
D’Amore does not explicitly disclose “The system of claim 1, wherein the file system is further configured to clear the cached permissions profile after a set period of time.”

Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing data of the application to have provided the disclosure of Desai to the disclosure of D’Amore for the purpose of managing data used in user sessions in order to alleviate resources after a user session ends.  
	
Claim 7 :
D’Amore does not explicitly disclose “wherein the file system is further configured to clear the cached permissions profile in response to termination of a session associated with the user.”
On the other hand, Desai discloses “wherein the file system is further configured to clear the cached permissions profile in response to termination of a session associated with the user.” [ wherein the file system is further configured to clear the cached permissions profile (0065, user session can be stored in cache or another storage repository for a period of time; in other words, only stored for period of time) in response to termination of a session associated with the user (0065, when a user stops accessing the application)]  


Claim 12 :
D’Amore does not explicitly disclose “in response to receiving access requests from a plurality of users related to a particular access type for the storage item over a specific period of time, caching all permissions for the particular access type for the storage item.”
 On the other hand, Desai discloses “ in response to receiving access requests from a plurality of users related to a particular access type for the storage item over a specific period of time, caching all permissions for the particular access type for the storage item.”[ in response to receiving access requests from a plurality of users (fig. 3, user session A-N) related to a particular access type (fig. 3, user/cached user) for the storage item (0065, user profile ) over a specific period of time (0065, user session begins/user session ends), caching all permissions (0065, data associated with the user session) for the particular access type (fig. 3, user/cached user) for the storage item(0065, data associated with the user session)]
Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions 

Claim 13 :
D’Amore does not explicitly disclose “clearing the cached permissions profile after a set period of time.”
On the other hand, Desai discloses “clearing the cached permissions profile after a set period of time”[ clearing the cached permissions profile after a set period of time (0065, user session can be stored in cache or another storage repository for a period of time; in other words only stored for a period of time)]
Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing data of the application to have provided the disclosure of Desai to the disclosure of D’Amore for the purpose of managing data used in user sessions in order to alleviate resources after a user session ends.  

Claim 14 :
D’Amore does not explicitly disclose “clearing the cached permissions profile in response to termination of a session associated with the user.”

Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing data of the application to have provided the disclosure of Desai to the disclosure of D’Amore for the purpose of managing data used in user sessions in order to alleviate resources after a user session ends.  

Claim 28 :
D’Amore does not explicitly disclose “in response to receiving access requests from a plurality of users related to a particular access type for the storage item over a specific period of time, caching all permissions for the particular access type for the storage item.”
 On the other hand, Desai discloses “ in response to receiving access requests from a plurality of users related to a particular access type for the storage item over a specific period of time, caching all permissions for the particular access type for the storage item.”[ in response to receiving access requests from a plurality of users (fig. 3, user session A-N) related to a particular access type (fig. 3, user/cached user) for the storage item (0065, user profile ) over a specific period of time (0065, user session begins/user session ends), caching all permissions 
Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing data of the application to have provided the disclosure of Desai to the disclosure of D’Amore for the purpose of managing data used in user sessions in order to alleviate resources after a user session ends.  

Claim 29 :
D’Amore does not explicitly disclose “clearing the cached permissions profile after a set period of time.”
On the other hand, Desai discloses “clearing the cached permissions profile after a set period of time”[ clearing the cached permissions profile after a set period of time (0065, user session can be stored in cache or another storage repository for a period of time; in other words only stored for a period of time)]
Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing data of the application to have provided the 

Claim 30 :
D’Amore does not explicitly disclose “clearing the cached permissions profile in response to termination of a session associated with the user.”
On the other hand, Desai discloses “clearing the cached permissions profile in response to termination of a session associated with the user.” [ clearing the cached permissions profile (0065, user session can be stored in cache or another storage repository for a period of time; in other words, only stored for period of time) in response to termination of a session associated with the user (0065, when a user stops accessing the application)]  
Both D’Amore and Desai are directed towards providing virtual communication across networks.  D’Amore provides for less resources to be used up in a virtual environment via sharing of data between users in a virtual machine environment.  Desai provides for user sessions ending and clearing of data after a period of time.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing data of the application to have provided the disclosure of Desai to the disclosure of D’Amore for the purpose of managing data used in user sessions in order to alleviate resources after a user session ends.  

Response to Arguments
9.	Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. Applicant primarily asserts the following:

A.  That “cache a permissions profile for the user including permissions pertaining to the user for the storage item” in claim 1 is not disclosed.  That D’more merely discloses adding a user id to an access control list for a real file.  However, adding a user ID to an access control list for a real file saved in a shared storage capacity is not the same, nor suggestive of caching a permissions profile for a user that includes permissions pertaining to that user. 

Regarding a cached permissions profile for a user, this is provided in figure 3 316/317.  The UPS (user private storage) 316/317 is a cached permissions profile for a user that includes permissions to files as the pointers provided indicate which files are accessible for the particular user, see fig. 3 and 0056 of D’amore.  D’Amore discloses the asserted caching a permissions profile for a user(fig. 3 316/317, UPS,)  that includes permissions(0056, file pointers pointing to files accessible by said user) pertaining to that user(fig. 3 316, user 1; fig. 3 user 2).
Regarding the claimed limitation.  “wherein the file system is configured to cache a permissions profile for the user including all permissions pertaining to the user for the storage item,”[ wherein the file system is configured to cache a permissions profile for the user (fig. 3 316/317, UPS) including all permissions(0056, file pointers pointing to files accessible by said user)  pertaining to the user (fig. 3 316, user 1; fig. 3 user 2) for the storage item (fig. 3 316, file 1; fig. 3 317, file 1)]


B.  That “determine whether an access request is permissible based on a cached permissions profile” is not disclosed as recited in claim 1.  That D’Amore discloses using file pointers stored in user private storage to navigate to saved files in the shared data storage.  However, navigating to shared saved files using file pointers is not the same, nor suggestive of, using a permissions profile to determine whether a file access request is permissible.     


Regarding, using a permissions profile to determine whether a file access request is permissible, 0066 of D’more provides using a permissions profile (fig. 316 UPS; 0066, user accesses only a file pointer stored to his/her user private storage 316) to determine whether a file access request is permissible (0066, user has the impression of accessing a real file 313).   
Regarding the claimed limitation, D’more discloses  “wherein the file system is further configured to determine whether the access request is permissible based on the cached permissions profile.”[ wherein the file system (fig. 1 113) is further configured to (fig. 3) determine  whether the access request is permissible (0067, the file 313 may have assigned an access list comprising user-IDs of users assigned to the UPS 316 and 317) based on the cached permissions profile (fig. 3 316 ups; fig. 3 317 ups)]  


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167